UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
JUANETTE CULBRETH,                  )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                 Civil Action No. 09-2121 (ESH)
                                    )
WASHINGTON METROPOLITAN             )
AREA TRANSIT AUTHORITY, et al., )
                                    )
                  Defendants.       )
___________________________________ )


                                  MEMORANDUM OPINION

       Plaintiff Juanette Culbreth, a former Metrorail train operator, brings this action against

the Washington Metropolitan Area Transit Authority (“WMATA”) and Amalgamated Transit

Union Local 689 (the “Union”), alleging that she has been discriminated against based on a

mental impairment disability. Plaintiff initially filed her complaint in the Superior Court for the

District of Columbia, but the Union removed the action to federal court on November 12, 2009.

WMATA has moved to dismiss all of the claims against it for lack of subject matter jurisdiction

pursuant to Federal Rule of Civil Procedure 12(b)(1). For the reasons stated herein, the Court

will grant WMATA’s motion to dismiss and remand the claims against the Union back to

Superior Court.

I.     WMATA’S Motion To Dismiss

       WMATA contends that plaintiff’s claims against it must be dismissed because it is

immune from claims arising under Title I of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12111 et seq. The Court agrees. It is well-established that WMATA possesses
sovereign immunity, protecting it from private actions arising under federal statutes based on its

performance of governmental functions, unless Congress has expressly abrogated that immunity

pursuant to a valid exercise of its enforcement powers under section 5 of the Fourteenth

Amendment. See Souders v. WMATA, 48 F.3d 546 (D.C. Cir. 1995); Morris v. WMATA, 781

F.2d 218 (D.C. Cir. 1986). With respect to Title I of the ADA, the Supreme Court has held that

Congress exceeded its enforcement powers under section 5 to the extent that the ADA authorized

suits against states or state entities. See Board of Trustees v. Garrett, 531 U.S. 356 (2001). It

follows that WMATA is also immune from liability under Title I of the ADA. See Hopps v.

WMATA, 480 F. Supp. 2d 243 (D.D.C. 2007). Accordingly, an accompanying Order dismisses

plaintiff’s claims against WMATA.1

II.    Removal

       In its notice of removal, the Union asserts that this civil action is removable under 28

U.S.C. § 1332 because “it is a civil action wherein the matter in controversy exceeds the sum of

Seventy-Five Thousand Dollars ($75,000), exclusive of interests and costs, and is between

citizens of different states.” (Notice of Removal at 1.) The “removal statute is to be strictly

construed,” Kopff v. World Research Group, LLC, 298 F. Supp. 2d 50, 54 (D.D.C. 2003) (citing

Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 100-107 (1941)), and the party removing the

case bears the burden of demonstrating federal court jurisdiction, id. at 53-54 (citing Kokkonen v.

Guardian Life Insurance Co. of Am., 511 U.S. 375, 377 (1994)). Here, it is apparent from the

face of the complaint and the notice of removal that the diversity of citizenship requirement is



       1
        Although plaintiff, who is pro se, did not respond to WMATA’s motion to dismiss, the
Court is granting the motion based on its evaluation of the merits of WMATA’s argument.

                                                 2
not satisfied. Both plaintiff and the Union are citizens of Maryland. (Complaint at 1; Notice of

Removal at 1-2.) Accordingly, an accompanying Order remands this civil action to the Superior

Court for the District of Columbia.



                                                           /s/
                                             ELLEN SEGAL HUVELLE
                                             United States District Judge

Date: December 1, 2009




                                                3